Citation Nr: 1636459	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-11 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (claimed as parenchymal fibrosis), to include as due to in-service exposure to radiation and/or asbestos.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to August 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in December 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has a due process right to a personal hearing before the Board in support his claim.  38 C.F.R. § 20.700 (2015).  In his March 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  In July 2016, VA notified the Veteran that he was scheduled to appear at a hearing before a VLJ at the RO in Huntington, West Virginia, in August 2016.  In correspondence that was received by VA in August 2016, prior to the hearing date, the Veteran informed VA that he wished to cancel his August 2016 hearing in Huntington and desired to schedule a hearing in Asheville, North Carolina.  In light of the foregoing, the Board finds that VA must reschedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request and as the docket permits.  After the hearing, return the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




